Citation Nr: 0029524	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include alcohol 
and drug addictions. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1977 to June 
1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board notes that the veteran has submitted numerous 
hospital and medical reports concerning the treatment of his 
claimed PTSD.  Some of the hospital reports contain diagnoses 
of PTSD, which were reached after extended periods of 
observation and treatment.  However, the most recent VA 
examinations have not reached this diagnosis.  The March 1997 
VA examination found that PTSD was not demonstrated on 
psychological testing, and the September 1999 VA examiner 
opined that a diagnosis of PTSD was not justified.  Given the 
discrepancies between the hospital reports and the most 
recent VA examinations, the Board finds that further 
examination by a board of two psychiatrists in order to 
obtain an opinion as to whether or not the veteran currently 
has PTSD is desirable prior to reaching a decision in this 
case.  

Additionally, the report of the September 1999 VA examination 
indicates that the veteran is currently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  These records are not contained in the claims folder, 
and there is no indication that an attempt has been made to 
obtain them.  Such records may be of significant probative 
value in determining whether service connection for the 
disabilities at issue may be granted.  The United States 
Court of Appeals for Veterans Claims (Court) held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the VA should 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Thus, the RO must request complete copies of 
the SSA records utilized in awarding the veteran disability 
benefits.

Finally, the Board notes that the issue of entitlement to 
service connection for an acquired psychiatric disability 
other than PTSD, to include alcohol and drug addictions, is 
also before the Board.  The Court has held that all issues 
which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
In view of the various psychiatric diagnoses that have been 
assigned to the veteran's disability, and given that the 
issue of entitlement to service connection for PTSD is being 
remanded for additional examinations in order to verify the 
current diagnoses of the veteran's claimed disability, the 
Board finds that the issue of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD, to include alcohol and drug addictions, is inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD.  Therefore, this issue must also be 
remanded for further consideration by the RO. 

Therefore, in order to assist the veteran in the development 
of his claim and to afford him due process, the Board remands 
these claims to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
psychiatric disabilities since July 1998.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim and associate them 
with the claims folder. 

3.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
psychiatrists to determine whether or not 
the veteran currently has PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  This should include careful 
review of the veteran's VA 
hospitalization reports from 1990 to the 
present.  The veteran's claimed stressor 
incident in which he was involved in an 
accident in service when he fell between 
two boats should also be noted.  All 
indicated tests and studies should be 
conducted, including any psychological 
testing that would tend to verify the 
presence or absence of PTSD, that is 
deemed necessary by the examiners.  
Following examination of the veteran and 
review of the history contained in the 
claims folder, the examiners should 
attempt to express the following 
opinions: 1) Can the veteran's accident 
in service serve as a stressor sufficient 
to cause the development of PTSD? 2) Does 
the veteran currently have PTSD? 3) If 
there is a diagnosis of PTSD, is it as 
likely as not that the PTSD developed as 
the result of the veteran's accident in 
service? 4) If the veteran does not have 
PTSD, or is found to have a diagnosis of 
an acquired psychiatric disability in 
addition to or other than PTSD, is it as 
likely as not that this disability 
developed as a result of active service?  
The examiners should attempt to correlate 
any discrepancies in their opinions.  
Furthermore, if the veteran is found to 
currently have PTSD, they should also 
attempt to differentiate between their 
findings and any findings of the previous 
examination and/or hospitalization 
reports that may have reached a different 
diagnoses.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter and matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


- 6 -


